IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       : No. 888
                                             :
APPOINTMENT TO THE CONTINUING                : SUPREME COURT RULES
LEGAL EDUCATION BOARD                        : DOCKET


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2021, Ana Paulina Gomez, Esquire,

Dauphin County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years, commencing January 1, 2022.